DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by an information processing device having a computer and a communication interface, the set of program instructions causing the computer to execute: a device list download process to download a device list from a storage server via the communication interface, the device list including a plurality of pieces of identification information corresponding to respective ones of a plurality of management target devices; a connection determination process to determine for each management target device included in the device list whether or not the management target device identified by the piece of identification information is connected to the information processing device via the communication interface; a content data download process to download content data from the storage server via the communication interface; and a transmission process to transmit, to the target management device that is determined to be connected to the information processing device in the connection determination process, the content data which is downloaded in the content data download process via the communication interface and corresponds to the target management device wherein the set of the set of program instructions causes the computer to further execute a transmission result writing process to write, for each management target device to which the content data is transmitted, transmission result information to be associated with the piece of identification information identifying the each management target device in the device list, the transmission result information indicating a result of the transmission process, and a device list uploading process to upload the device list in which the transmission result information is written in the transmission result writing process to the storage server via the communication interface; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.

Claim 8 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by an information processing device having a computer and a communication interface, the set of program instructions causing the computer to execute: a device list download process to download a device list from a storage server via the communication interface, the device list including a plurality of pieces of identification information corresponding to respective ones of a plurality of management target devices; a connection determination process to determine for each management target device included in the device list whether or not the management target device identified by the piece of identification information is connected to the information processing device via the communication interface: a content data download process to download content data from the storage server via the communication interface; and a transmission process to transmit, to the target management device that is determined to be connected to the information processing device in the connection determination process, the content data which is downloaded in the content data download process via the communication interface and corresponds to the target management device, wherein the content data download process downloads a content set having a plurality of sets of content data from the storage server, a version being attached to the content set in the storage server, wherein the set of program instructions causes the computer to further execute a version download process to download a server-side version indicating the version of the content set from the storage server via the communication interface, a version reading process to read a device-side version indicating a version of the content set from a memory provided in the information processing device, and in a case that the sever-side version is newer than the device-side version, the content data download process and a device-side version updating process to update a value of the device-side version in the memory to a value of the server-side version, Page 6 of 18wherein in a case that the sever-side version is not newer than the device-side version, neither the content data download process nor the device-side version updating process is executed, wherein the transmission process transmits the content set downloaded in the content data download process, and holds the content set in a memory provided in the information processing device after the content set is transmitted, wherein each set of content data included in the content set is capable of including first type content data and second type content data, wherein in a case that the content data download process is executed based on the sever-side version being newer than the device-side version, the transmission process is executed successively after the content data download process, wherein the set of program instructions causes the computer to further execute in a case that the content data download process is not executed based on the sever-side version being not newer than the device-side version acquiring from the management target device first type content data stored in the management target device, and in a case that the first content data acquired from the management target device is different from the first type content data included in the content set stored in the memory, a selective transmission process to transmit the first type content data included in the content data set stored in the memory to the management target device without transmitting the second type content data included in the content set stored in the memory to the management target device; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.

Claim 12 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by an information processing device having a computer and a communication interface, the set of program instructions causing the computer to execute: a device list download process to download a device list from a storage server via the communication interface, the device list including a plurality of pieces of identification information corresponding to respective ones of a plurality of management target devices; a connection determination process to determine for each management target device included in the device list whether or not the management target device identified by the piece of identification information is connected to the information processing device via the communication interface; a content data download process to download content data from the storage server via the communication interface; and a transmission process to transmit, to the target management device that is determined to be connected to the information processing device in the connection determination process, the content data which is downloaded in the content data download process via the communication interface and corresponds to the target management device, wherein the device list is capable of including a piece of first identification information and a piece of second identification information as a piece of identification information, the piece of first identification information indicating address information of a device connected to network, the piece of second identification information not indicating address information, wherein the set of program instructions causes the computer to further execute a transmission target information reading process to read, from a memory of the information processing device, transmission target information which is stored in association with the set of program instructions in the memory, the transmission target information being information indicating that the management target devices connected to network are set as transmission target of content data, wherein in a case that the transmission target information can be read in the transmission target information reading process, the transmission process sets the management target device indicated by the piece of first identification information to be included in the transmission target of the content data whereas in a case that the transmission target information cannot be read in the transmission target information reading process, the transmission target information does not set the management target device indicated by the piece of first identification information in the transmission target of the content data to be included in the transmission target of the content data; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.

Claim 15 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by an information processing device having a computer and a communication interface, the set of program instructions causing the computer to execute: a device list download process to download a device list from a storage server via the communication interface, the device list including a plurality of pieces of identification information corresponding to respective ones of a plurality of management target devices; a connection determination process to determine for each management target device included in the device list whether or not the management target device identified by the piece of identification information is connected to the information processing device via the communication interface: a content data download process to download content data from the storage server via the communication interface; and a transmission process to transmit, to the target management device that is determined to be connected to the information processing device in the connection determination process, the content data which is downloaded in the content data download process via the communication interface and corresponds to the target management device, wherein the device list includes location information designating an installation location associated with a piece of identification information of the management target device, wherein the set of program instructions causes the computer to further execute a device self location information reading process to read, from a memory provided in the information processing device, device self location information stored in association the set of program instructions in the memory, the device self location information designating an installation location of the information processing device, wherein in a case that the device self location information can be read in the device self location information reading process and a device has installation location which is designated by the location information associated by a piece of identification information of the device and matches the installation location designated by the device self location information, the transmission process sets the device to be included in the transmission target of the content data, whereas in a case that a device has installation location, which is designated by the location information associated by a piece of identification information of the device and does not match the installation location designated by the device self location information, the transmission process does not set the device to be included in the transmission target of the content data; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.


Claims 2-7 depend on claim 1 thus are allowable for the same reasons stated above.
Claim 10 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a server apparatus comprising: a network interface that receives, from an image processing apparatus, image data generated by scanning a document by a scanner of the image processing apparatus and a detection result of a streak by using a parameter for detecting a streak by the image processing apparatus; and a controller or a circuit that detects the streak included in the received image data, wherein the network interface transmits, based on the received detection result and another detection result by the controller or the circuit, a new parameter to the image processing apparatus to cause the image processing apparatus to change the parameter with the new parameter; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2, 4-6, 14, and 16-18 depend on claim 1 thus are allowable for the same reasons stated above.
Claims 9-11 depends on claim 8 thus are allowable for the same reasons stated above.
Claim 13 depends on claim 12 thus is allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shogaki et al. (US 2019/0102160) teaches a software management system that performs software distribution.
Ishimoto (US 9038052) teaches a terminal device that distributes software to a plurality of accessory devices from a server. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672